Citation Nr: 0409784	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-13 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for degenerative joint disease 
(DJD) of the lower spine.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Service


ATTORNEY FOR THE BOARD

S. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to October 
1945.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Atlanta Regional 
Office (RO) of the Department of Veterans Affairs (VA).

A November 1945 rating sheet reflected that the veteran's claim of 
service connection for backaches and headaches was denied.  In an 
October 2000 rating decision, the RO denied service connection for 
DJD of the lower spine, as not well-grounded.  Because of the 
November 2000 passage of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003), the RO reconsidered the 
veteran's claim in June 2002.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  A chronic low back disorder, to include DJD of the lower 
spine, is not shown to have been present during the veteran's 
military service or until many years thereafter, and is not shown 
to be related to any incident of such service. 


CONCLUSION OF LAW

DJD of the lower spine was not incurred in or aggravated by 
service, and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R.§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA.  This 
law eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim and inform 
him whether he or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require 
the Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was notified of the VA's 
responsibilities versus his responsibilities in the development of 
his service connection claim in a November 2001 letter.  He was 
notified of the laws and regulations regarding service connection, 
as well as the substance of regulations implementing the VCAA in a 
September 2002 statement of the case (SOC).

The veteran has been adequately informed as to the type of 
evidence that would help substantiate his claim.  The November 
2001 letter and the September 2002 SOC informed the veteran of the 
type of evidence necessary to substantiate his service connection 
claim, and informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to give 
enough information to obtain the additional records and to make 
sure the records were received by VA.  These documents also 
advised the veteran of the evidence of record and of the reasons 
and bases for the decision.  

Although the above-referenced documents did not specifically 
contain the "fourth element," the November 2001 letter did ask the 
veteran to tell VA about any other records that might exist to 
support his claim, and the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.

In this case, VCAA notice was provided to the veteran prior to the 
June 2002 RO adjudication on the merits, and thus, the timing of 
the notice does comply with the express requirements of Pelegrini.  
Thus, there is no "adverse determination," as discussed by the 
Court in Pelegrini, for the veteran to overcome.  See Pelegrini, 
17 Vet. App. at 422.

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, the 
Board notes that in an October 2000 statement in support of his 
claim, the veteran submitted a chronological list of all hospitals 
and/or doctors that provided him with treatment for his back.  The 
veteran indicated that some of these identified records were not 
available because the hospital had either closed, or the doctor 
was either deceased or had retired.  The Board notes that all 
available records, including VA outpatient records and private 
medical records, identified by the veteran have been obtained.  
The veteran was also provided with a VA examination in December 
2000.  

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  Accordingly, 
the Board finds that under the circumstances of this case VA has 
satisfied its duty to notify and to assist the appellant.

Factual Background.  Service medical records reflect that in June 
1945 the veteran was seen for complaints of pain in his back.  
Physical examination was essentially negative.  X-rays of the 
lumbosacral spine taken in July 1945 revealed no bone or articular 
pathology.  The vertebral bodies were in normal alignment and the 
intervertebral spaces were well maintained.  The diagnosis was 
changed from medical observation to no disease.  Psychiatric 
consultation in August 1945 noted that veteran reported that he 
had had headaches and backache for several years.  In September 
1945, a medical survey board recommended discharge.  The report 
further indicated that the veteran was "free from evidence of 
disqualifying physical or mental disability."  Diagnosis was "No 
disease (unable to adjust to the service)." 

A private x-ray report of the lumbosacral spine dated August 1981 
showed that the normal lordotic curve was present.  The vertebral 
bodies were of normal height and the disc spaces were intact.  
Anterior osteophytes were noted at L4.  There was myelographic 
contrast in the sacral canal.  There was no spondylolysis or 
spondylolisthesis. 

A report of off duty injury or illness, also dated in August 1981, 
from the veteran's employer, The Family Lines Rail System, 
reflected that the veteran had a history of severe low back pain 
with right sciatic pain.  Examination was normal with the 
exception of marked limitation of motion of the spine.  Possible 
diagnosis was intervertebral disc disease with sciatic pain.  
Prognosis was good. 

Private medical records dated from August 1981 to March 1992 from 
Dr. Ferrell are included in the claims file.  In particular, his 
November 1982 statement reflected that the veteran had a history 
of a laminectomy several years prior.  The statement also showed 
that for the past six months, the veteran had complaints of severe 
back pain with sciatic pain.  The veteran's prognosis was guarded, 
and there was doubt that the veteran would be able to return to 
work at the railroad system.  A March 1992 examination report by 
Ferrell indicated that the veteran retired from the railroad 
system due to low back pain and aching in the legs.  The doctor's 
impression was osteoarthritis of lumbar spine and DJD with pain in 
legs.  

Outpatient VA medical records dated from 1991 through 2000 
reflected the veteran's continued complaints of lower back pain.  
Diagnosis was DJD of the spine.  

In support of his claim, the veteran submitted a September 2000 
statement written by his ex-wife.  She reported that the veteran's 
lower back pain began in the fall of 1945 and continued throughout 
their twenty-nine years of marriage; their marriage ended in 1973.

T. A. Parfenchuck, M.D., in a September 2000 statement, stated 
that he treated the veteran at a VA hospital from 1990 through 
1993 for lumbar spine problems.  Dr. Parfenchuck reported that the 
veteran's history was significant for an injury to his back while 
working in the military.  The statement further indicated that the 
veteran was admitted to a military hospital for a mechanical back 
problem and that his symptoms never resolved as the veteran 
continued to experience chronic exacerbations and remissions of 
his symptoms.  Dr. Parfenchuck stated that when he saw the 
veteran, X-rays did not show any significant degenerative changes 
and that the veteran had mostly a mechanical type problem which 
appeared to be related to the injury he had sustained in the 
service.  Dr. Parfenchuck stated that in his opinion the veteran's 
current lumbar spine condition was service connected.

The veteran underwent a VA examination of the spine in December 
2000.  The veteran could not recall a precipitating event that led 
to his lower back pain but remembered being on bedrest while in 
the military for acute onset of low back pain.  The veteran stated 
that he continued to have low back pain since his military 
service.  The veteran indicated that his pain was consistent with 
low back muscle spasm with a minimal sciatic component.  He had 
never had surgery or physical therapy to address his back pain.  
The examiner opined that the veteran's apparent back muscle spasm 
in service could not be directly linked to osteoarthritis some 55 
years later.  He further indicated that while the veteran may have 
suffered from periodic back spasms throughout his life, the 
osteoarthritis could not be linked to one particular back spasm 
suffered in service, especially without recall of a precipitating 
incident.

Analysis.  The veteran contends that he is entitled to service 
connection for DJD of the lower spine.  According to the veteran's 
May 2003 appeal to the Board, he first experienced lower back pain 
while he was stationed on a boat during the summer of 1945.  His 
duty had been to pull water from the bottom of the boat using 
buckets and ropes. 

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for any disease 
diagnosed after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease such as arthritis becomes manifest to a 
compensable degree within one year of the veteran's discharge from 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Treatment reports confirm a current diagnosis of DJD of the lower 
spine.  However, there is no competent evidence of DJD of the 
lower spine at any time during service or within the one-year 
period immediately following service.  While the veteran was 
evaluated for complaints of back pain during service, examination 
and X-rays at that time were negative for any pathology to account 
for his complaints.  The diagnosis was "no disease (unable to 
adjust to service)."  Furthermore, a review of the claims file 
reveals that a diagnosis of DJD of the lower spine was first 
rendered many years after service.

Dr. Parfenchuck's September 2000 statement relates the veteran's 
current back disorder to an injury to his back during service.  
However, the service medical records are negative for any back 
injury and when the veteran was examined by VA for disability 
evaluation purposes in December 2000, the vetran could not recall 
a precipitating event.  Dr. Parfenchuck's statement is dated 
decades after service and there is no indication that Dr. 
Parfenchuck reviewed the veteran's service records.  For these 
reasons, the Board accorded the December 2000 VA examiner's 
opinion more probative value.  The VA examiner specifically noted 
that he could not establish a nexus between the veteran's current 
back disorder and service. 

The Board acknowledges the veteran's contentions that his current 
back disorder began during his military service and has been 
symptomatic since then.  The Board has also considered the 
statement by the veteran's former spouse to the effect that the 
veteran's back problems began during his military service and that 
his back symptoms continued throughout their marriage.  However, 
lay testimony is not competent to establish a medical diagnosis, 
i.e., that the veteran had a back disability during service.  As 
noted above, the record establishes that the veteran presented 
complaints of back pain during service and that he was evaluated 
for these complaints.  However, the record also establishes that 
medical professionals who examined and evaluated the veteran while 
he was in service were unable to find any pathology to account for 
the veteran's complaints of back pain.  Likewise, lay testimony is 
not competent to establish a medical nexus between any post-
service continuity of symptoms and a current diagnosis of DJD of 
the lower spine.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for DJD of the 
lower spine.  The benefit sought therefore must be denied.


ORDER

Entitlement to service connection for DJD of the lower spine is 
denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



